OFFICE OF THE AlTORNEY               GENERAL     OF TEXAS
                                      AUSTIN




Bonorablo
        u. A. D8Vl8
stae Regirtru
Tex~r State Board of Health
Audln, Tour




          You have repuerted                               rtment 8 revisv OS
our oplnlon HO. o-                                         ructlon 81 to how
to prooeed in the                                            ier of birth
reoordr of perron                                            tating that in
the part you hav                                             i08 when ordered
to do 80 br 8 QO

                                                            8    determination

                                                          aenelderqd iheeqw
                                                        W%8diOtiOll
                                                          477,
                                                             V.rtiOll’8 Revi8ed
                                                   8aUa964l O? 8 cectlflcd
                                                   ato vhez'elnl ohlld or an
                                                    ‘Udlb88 8UOh oertified
                                                   tent jUri8diOtiOn."
Heither AFti                                        prOV18iOn     Oi th0    OOLk8ti-
                                                    .Oc;rl’t 8peOif9.0   jlU?i8diO-
                                   aertlfled OOpie8, but UU-
der Seotion 8 of Artlole V OS the ConrtitutIonof Texa8, oh&oh
provibc8      that   the   dirtriot     oourt    *rh811   h4ve    gener81   origin81
jurisiriationover all oau8e8 OS a&ion vhatever for vhloh a
remedy or jUrl8diotlOn18 not provided by l&Y Or thi8 oOn8ti-
tutlon,' Ye held that the di8triCt court ha8 jWd8diotiOn to
Order the 188umoe of ruoh oertitled OOp1e8.
Honorable U. A.    Davlr,      p8ge   2




          &I   XO‘our 1Ott.r     WJUO8ting   thi8   OpilliOll   YOU point
out that, vherear the above montloned prohibition lg e ln8t
Uu iaruanoe of oertlfled oopler of birth reoordr of 110
legltlu8te8,vhioh va8 oont8lned la the or1 laal Vital Stat-
i&i08     AOt Of 1927,  i8 8till  r eta ined,
                                           Jetflt.l’ uPrIldllWnt8
authorire    the judge of the probate oourt to aoorpt and ap-
prove the reoord of q       btith or death not p~vlousl~ reg-
lr ta a d,  and luthorlae regi8trOr8 to 188u8 oeatgled OOpib8
of birth or death oortliloatea,vlthout in either oa8e mak-
ing a d&8tinotlonbotveen IrgitWte 8nd lllegltlmatebirth.
But thi8 do.8 not maan that th8 prohibitory rovirion ha8
beu,  repealed by $nplloatton.,fho rule 18 8Pated thou in
39 Texor Jurlrprudenoe,     PU!-241
          'In oa80 of ocmfllat brtveen a genrer& ;g
     vision snd a 8peolal provirlon deal
     8W   rubjet?&,the i0PB.l'i8              Or liBit-
     ld by the bttorj    and m8   18 80 vhether th.
     provi8ion8 in quertion are oontalnod in the
     88~  oat or Lo dIffereat   enaotmenttl.In other
     vord8, vh8n a 8tatute make8 a gen8ral provl-
     8100 &~@lltl~ iOr 4u 08808 and a 8p8Oia1
     provlrlon ror a portioular oa80 or olarr, the
     Sormw ~alld8 and the latter prevail8 in so Sar
     l8 the ~tiOl&P            0880 OF 0188r 18 oonmm%ed.
     &  8u8h OirOUlUt8Me8, th0 8JlOOia1pFOVi8iOll
     or rtatuta 18 regarded ai though it were 8n lx-
     oeption or provlrh, rmovlrlg 8OBetw    f'rOl8
     the operation of the generrillav.'
          Smtlon 16 OS Artlolq~!Vof the Texar Qoxutitutlon
preroriber the oozutitutlonaljurl8dlotlonof the oountl o;m&,
lnoludlng 'the general jurlrdlotlonOS a Probate Court.
YO knov or.no ,laibringing the irruame of a oartiiled oopr-
or a birth oertlrl8ate, 0r it88ii, viathinth8 gonrral jUri8-
dlotlon OS a probate aourt.
           Seotlon 22 of Artlole V of the Conrtitutlon de-
oluer:
           'The ~girlatum   8hall have paver, by looal
     or gerural lav, to lnorea8o,  diaieirh or ohangr
     the 01~11 and orimlnal jurlrdlotlonoi oountr
     C!OWt8j and in Oa8e8 Or 01178uOh ohange Of jur-
     l8diotlon, the Leglrlatwe lhall al80 oonform
     the jurl8dlotlcmof the other 80urt8 to ru8h
     ohonge.gf, .'.,
                  a.
    Honorable Y. A. DIvir, page 3


              UIldOr thi8 OOIi8titUtiOAal &3POViliM, 4 8t4tUtO Om-
    ierring original jurlrdiotlon on oounty oourtr of Deaf Smith
    County in 01~11 08808 vhero the amount in aontroverry 988
      00.00 op 1088 war held oon8tltutlonal. Camplay v. Bwmley,
    rCOBB. App.) 55 8. V. (26) 810,
                 In the ea8e of Jon08 v. Ni880ur1=Xan8*8-%ua8 Rall-
    road Compeny of Texa8, 14 S. Y. (2d) 357, the Boll48 Oourt
    Of oiYii 4peal8    84idl
              “ktiole 1956 (1771 (1169), R. s. 1925,
         read8 I ‘Subjeot to the LBI tation rtatad in
         thl8 idaapter(;lurlrdlotionallimltatlon),the
         OOunty OOwt 18 authorlsed t0 hen? and determine
         any o&we vhloh 18 oognirable b yaourtl, llthar
         or l&v or equity, and to pant any relldr uhioh
         y2Bdjbo ranted br raid OOWt8, or olther of
             .

              .It tollov8 therefore that oounty oourtr
         ruy lxerolre the power of both i&v ml equity
         oourtr in the trial Of any oawo over vhloh
         they are given jurlrdiotlon,inoludin~, 0r
         00ur80, a oondemuotion prooeeding, Yhloh 18 to
         bo tried and determIned 88 8ny other oivll
         oawo ."
              But it 18 noted that in both of the oarer above
    olted, the oounty oourt had jqi8diOtion of the 8UbjeOt mat-
    ter of the oau8e involved by rea8on of a 8peolflo oonrtltu-
    tlonal or itatutory   enaotment. The oounty oourt, along with
    the jwtloo wurt, ha8 but llmfted jUri8diotionin thil
    State. Jaoo v. W. A. Rarb Coinpan, 269 8. N. 1089i R. 0.
    Elpp Ocmpany v. Anglln, 270 S. l?.B93.. And we do not believe
    that the provi8lon8 oi Artlole 1956, 8u a, are applloable
    to any e&we over vhloh the oountp oourr ir not given jur-
    18diotlon by 8&ieoiiiO rtatutory or OOli8titUtiO-1 provl8lon8.
              It 18 therefore our OplDAon that the oounty oourt
    18 not a oourt oi ooapetont juvl8dlotlonto order the lrru-
    anon of a oertlfled aopy oi a birth orrtlfloateot ati119
    legitlmato r8on, and heme, that the State Regirtrar 18
    vlthout aUt rOrity t0 i88Ue 8Uah oortlfled Copy upon the or-
-   der OS thr oounty oourt.
                                             Yours very truly